Citation Nr: 1101174	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T. L.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from June 1980 to June 1984 and 
again from September 1984 to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
	

FINDING OF FACT

Obstructive sleep apnea has been shown by competent evidence to 
be causally related to the Veteran's active service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that the 
VA shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.59 (2010).  The Board's 
decision in this case represents a complete grant of the benefit 
sought on appeal.  As such, the Board finds that any deficiency 
in the VCAA notice does not prejudice the veteran. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In addition, the Board is 
satisfied that all relevant evidence has been obtained.  
Consequently, the case is ready for appellate review.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, extensive evidence submitted by the veteran 
or on his behalf.  Indeed, the Federal Circuit has held that the 
Board must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

The Veteran asserts that service connection is warranted for 
sleep apnea.  In order to establish service connection on a 
direct-incurrence basis, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a nexus 
between the current disability, and an in-service injury or 
disease.  With respect to a current disability, post-service 
treatment records show that the Veteran has been diagnosed with, 
and treated for, obstructive sleep apnea since December 2005.  
With respect to an in-service injury or disease, the Veteran's 
service treatment records are silent for complaints of, a 
diagnosis of, or treatment for sleep apnea.

Nevertheless, the Veteran contends that he began experiencing 
sleep apnea while in service.  Indeed, during his January 2010 RO 
hearing, the Veteran testified that starting in the mid-1980's he 
began having trouble staying awake and began having others 
complain that his loud snoring disturbed them.  During his 
November 2010 Videoconference before the Board, the Veteran again 
testified that he began having problems sleeping since 1987 and 
that during that time he was constantly tired and no matter how 
much sleep he had had, he felt exhausted all of the time.  The 
Veteran also reported that he would wake up gasping for air like 
he was choking.  He also indicated that fell asleep numerous 
times while driving and had his military driving privileges taken 
away.  (Transcript (T.) at page (pg.) 5.)  

In support of his claim that his sleep apnea began in service, 
the Veteran submitted an undated letter, in April 2007, from R. 
W. P., who indicated that he had served with the Veteran as the 
Corpsman for Inspector-Instructor Staff, Fox Company, 2nd 
Battalion, 25th Marines, 4th Marine Division (REIN), New 
Rochelle, New York.  According to R. W. P. , he noticed that on 
numerous occasions the Veteran suffered from loud snoring with 
the cessation of breath that occurred 30 to 50 times per hour and 
that usually on the next day, his symptoms would include lethargy 
and drowsiness which resulted in his falling asleep during 
activities that required attention.  R. W. P. also wrote that the 
Veteran lived in base housing and had to travel 71 miles to work, 
which was a hazard, and on two occasions fell asleep while 
driving, which caused his military driving privileges to be 
revoked.  R. W. P. further noted that on occasion the Veteran's 
symptoms caused other moderate problems with work performance and 
social functioning.  He also indicated that he diagnosed the 
Veteran with obstructive sleep apnea with hypersomnia but that 
the required paper work was never entered into the Veteran's 
health record.

In a March 2007 letter, as well as during the January 2010 RO 
hearing and the November 2010 Videoconference hearing, the 
Veteran's spouse, T. L. testified that since the first night that 
she slept together with the Veteran in 1999, he experienced 
really loud snoring, that it seemed like he was not breathing, 
and that sometimes he would wake up startled and gasping for 
breath.  See November 2010 Videoconference Hearing Transcript 
(T.) at page (pg.) 6-7.)  

In June 2008, the Veteran submitted a statement from V.M., a 
fellow Marine, who was stationed on recruiting duty with the 
Veteran from January 1994 to February 2000.  According to V. M. 
during that six year period, he was billeted and travelled with 
the Veteran and that he noticed that the Veteran would snore very 
loudly and would seem to hold his breath or stop breathing on 
many occasions nightly and that several times he would awaken 
with choking sounds that startled him and others.  He indicated 
that several times, he would awake the Veteran to see if he was 
alright and informed the Veteran that he should see a doctor 
about his condition because it could be dangerous to his health.  
V. M. also wrote that other fellow Marines would also comment on 
these occurrences.  V. M. also noted that the Veteran told him 
that no matter how many hours of sleep he had he would still be 
sleepy throughout the day. V.M. further indicated that when it 
came to driving that no one who knew the Veteran would let him 
drive and that on one occasion, he fell asleep in slow moving 
traffic and nearly struck the vehicle in front of them.  
Additionally, V. M. wrote that when he and the Veteran were in 
class, he would frequently have to stand up at the rear of the 
classroom to avoid falling asleep during a period of instruction 
and that he witnessed one occasion where the Veteran was 
interviewing an applicant and dozed off while asking screening 
questions.  According  to V. M., these behaviors were not one 
time occurrences but happened nearly every time, he was either 
billeted with, driving with, or participating in daily work 
activities for the entire six year period that he was stationed 
with the Veteran.

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  In this case, the Board finds that Veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to report that he experienced sleeping 
problems, gasping for air, difficulty staying awake during the 
day, and constant fatigue during and since service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, the Veteran's 
spouse and the other documented eyewitnesses of record are 
competent to report what they saw and heard. See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran 
and other persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing loud noises in service 
and witnessing events).  

Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
acknowledges that it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  In this case, the Board finds no reason to 
believe that the statements of the Veteran, his wife, and other 
documented eyewitnesses are less than credible.  Indeed, such 
statements are consistent with the Veteran's service treatment 
records which show that he complained of, and was treated for 
respiratory/pulmonary symptomatology, including shortness of 
breath, on numerous occasions, a June 1995 private physician's 
report, of a May 9, 1995 consultation with the Veteran, which 
shows that the Veteran reported a history of snoring at night, 
and June and July 1995 private treatment reports which show 
increased shortness of breath at night.

With respect to whether the Veteran's current sleep apnea is 
related to service, in April 2010, a VA examiner after an 
examination of the Veteran and a review of his claims file, 
including his service treatment records, a January 2010 statement 
from Dr. S. K. (which will be discussed below), and the 
aforementioned lay statements, opined the Veteran's sleep apnea 
was not caused by or a result of service.  In reaching this 
conclusion, Dr. A. I. stated that:
	
There is no documentation of complaints of, 
or treatment for, sleep apnea in the 
service medical records.  There are letters 
in the c-file from men that served with the 
Veteran who mention that he snored at 
night.  The prevalence of snoring is much 
more common tha[n] sleep apnea.  
Polysomnography has demonstrated that not 
all people that snore have sleep apnea.  
Snoring can fragment sleep leading to 
complaints of fatigue without causing 
apneas...A letter from Columbus Sleep 
Consultants in the c-file mentions that the 
Veteran's upper airway anatomy is abnormal.  
He also has a history of asthma...[A]sthma 
can be worse at night causing nocturnal 
bronchospasm and paroxysmal dyspnea which 
could be mistaken for sleep apnea by an 
observer...Sleep apnea was diagnosed in 2005 
which was 3 years following discharge.

In contrast, the VA examiner's April 2010 opinion, is a May 2009 
statement  from one of the Veteran's treating physician's from 
OSU Family Practice who stated that the Veteran had been his/her 
patient since 2001 and had been diagnosed with, and treated for 
obstructive sleep apnea.  According to the examiner, "review of 
records dating back to 1983 was done by me, and in my opinion 
contains sufficient evidence of obstructive sleep apnea having 
been present, but not diagnosed at that time."

Additionally, in January 2010, Dr. S. K., one of the Veteran's 
treating physicians's stated that:

After reviewing all of the service medical 
and treatment records, I can state based on 
my medical experience, education and 
training, that [the Veteran] has suffered 
from long standing obstructive sleep apnea 
for much of his adult life and that without 
question this condition existed during his 
service in the Marine Corps  (1980-2002).

In a November 2010 letter, Dr. S. K. provided another medical 
opinion regarding the etiology of the Veteran's sleep apnea.  In 
referencing the Veteran's medical history for the disease, 
including the aforementioned clinical evidence and lay 
statements, Dr. S. K. noted that in the Veteran's service 
treatment records, there were numerous complaints of shortness of 
breath at night (May 1983, June 1989, and May, June, and July 
1995.  He also noted that in July 1995, Captain B. B., USAF, MC, 
Internal Medicine Resident, noted the Veteran's abnormal upper 
airway and complaints of shortness of breathe particularly at 
night.  He also noted that Major T. P., USAF, MC, Pulmonary 
Medicine also noted the Veteran's abnormal airway.  He also noted 
that the Veteran had elevated blood pressure readings throughout 
his career (9 entries with diastolic readings greater than 
90mm/Hg) beginning in June 1984.  

Dr. K. further opined:
Although [the Veteran's] diagnosis of 
obstructive sleep apnea was not formalized 
until December 2005, it is my opinion, 
based on my medical education, training, 
and experience that [he] has suffered from 
obstructive sleep apnea for most of his 
adult life.  Obstructive sleep apnea is 
characterized by upper airway obstruction 
leading to hypoventilation, apnea and sleep 
fragmentation.  Patients without the 
typical risk factors, such as obesity, 
should raise a clinical suspicion of 
abnormal anatomy as a cause of obstructive 
sleep apnea.  The Mallampati classification 
correlates tongue size to pharyngeal size.  
Classification is assigned according to the 
extent the base of the tongue is able to 
mask the visibility of the pharyngeal 
structures.  I have determined that [the 
Veteran] has a Mallampati score of 4 (there 
are four classifications with a score of 4 
being most restrictive).  Patients with a 
high Mallampati score (4) have a higher 
probability of Sleep Disordered Breathing 
(SBD), because the oral airway is smaller.  
Obstructive sleep apnea is a mechanical 
issue which is in consisten[t] with the 
findings of Major [P.] and Captain [B.], 
both of whom report that [the Veteran] has 
abnormal upper airway anatomy.  The witness 
statements describe sleep behaviors 
consistent with obstructive sleep apnea 
from 1987 through the end of his active 
duty career in September 2002.  Of 
particular significance in the descriptors 
of the witness statements is the fact that 
no mention is made of [the Veteran's] need 
for an inhaler or nebulizer to restore his 
breathing.  A nocturnal asthma attack would 
require [the Veteran] to use his inhaler or 
a nebulizer to restore his breathing.  He 
was diagnosed with asthma in 1995 and the 
statements do not mention his need for such 
treatment.  [The Veteran's] breathing was 
restored when he awakened which is a 
characteristic of obstructive sleep apnea.  
[The Veteran's] medical records do not 
indicate any complaints of asthma until 
1995.  Mr. [P.'s] statement is from the 
period of 1987 to 1990 and makes no mention 
of [the Veteran] requiring a rescue inhaler 
to restore normative breathing.  All 
witnesses describe that [the Veteran] felt 
as if someone were choking him.  I find 
that the witness statements are more 
consistent with an obstructive sleep apnea 
episode rather than a nocturnal asthma 
event.  It is my opinion, based on the 
witness statements which describe 
observable characteristics including 
hyponeas (breath holding, gasping for air, 
choking), the observations of extreme 
daytime sleepiness and the physical upper 
airway abnormalities that [the Veteran's] 
obstructive sleep apnea more likely than 
not existed while he was on active duty in 
the Marines from June 1980 to September 
2002.  The witness statements from 1987 to 
2002, medical reports from the Service 
Medical and Treatment Records as well as 
private medical records citing elevated 
diastolic blood pressure readings, 
shortness of breath particularly at night, 
his physical upper airway abnormalities 
including a deviated septum, hypertrophic 
tonsils, dependent palate, thick elongated 
uvula, broad tonsilar pillars and broad 
based tongue document the complaints, 
findings, and physical attributes which are 
consistent with the symptoms and 
characteristics of obstructive sleep apnea 
having been present during the entirely of 
his military career but undiagnosed.

In weighing the clinical evidence of record, the Board finds that 
the April 2010 VA opinion and Dr. S. K.'s November 2010 opinion, 
where both examiners provided detailed ,well-supported rationales 
for their conclusions, to be competent, highly probative medical 
evidence as to whether the Veteran's current obstructive sleep 
apnea was incurred in service.  As such, the Board finds that the 
evidence of record is in equipoise as to the issue on appeal.  
With resolution of doubt in the Veteran's favor, the Board finds 
that the evidence of record supports service connection for 
obstructive sleep apnea.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for obstructed sleep apnea, is 
granted.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


